Citation Nr: 0400465	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  98-08 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty for training in the United States 
Army Reserve from November 1981 to June 1982.  The record 
also contains documents that refer to active duty for 
training in August 1984 and from July 13 to July 27, 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision in which 
the Department of Veterans Affairs (VA) regional office (RO) 
in San Juan, Puerto Rico, denied entitlement to TDIU.

In February 2000, the Board denied the veteran's claim for 
TDIU.  Thereafter, she appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2000 the Court granted a joint motion, vacated the 
Board's February 2000 decision, and remanded the case to the 
Board for compliance with directives specified by the Court, 
including compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).

In April 2001, the Board remanded this matter to the RO to 
ensure compliance with the VCAA, and for further development, 
including obtaining records maintained by the Social Security 
Administration, and conduct of VA examinations.

In February 2002, the veteran claimed entitlement to service 
connection for a neuropsychiatric disorder as being 
proximately due to or the result of her disability from her 
service-connected back disorders.  That claim is referred to 
the RO for appropriate action.

A report of a January 2002 VA examination indicates that the 
veteran claimed that her disability from her service-
connected back disorder had worsened.  In a form filed in 
February 2002, the veteran referred to her pending claim for 
"increase" in her service-connected disability.  That claim 
is also referred to the RO for appropriate action.


REMAND

The veteran has numerous nonservice-connected disabilities 
that were identified in a report of an October 1997 VA 
general medicine examination.  The instructions included in 
the Board's April 2001 remand included a request that the 
examiners who conduct the requested examinations "comment of 
the effects of the service connected disability on the 
veteran's ability to pursue gainful employment" (emphasis 
added). The report of the June 2000 examination contained no 
such comment.  Reports of subsequent examinations respond 
somewhat, although equivocally, to the Board's request.  A VA 
examination report dated in April 2002 contains this comment:

It is unlikely that this patient can 
participate in gainful employment due to 
her back and other conditions which are 
documented in her service medical 
records. (emphasis added).

Service connection is in effect, however, only for the 
veteran's back disability.  The examiners' comments only 
partially responsive to the question before the Board, which 
is the veteran is incapable of obtaining and retaining 
employment due solely to her service connected disability.  
The April 2002 comment appears to raise the possibility that 
there are other disabilities that should be service-
connected. Therefore, for this and other reasons, a remand is 
necessary.

There was a significant change in the law pertaining to 
claims for benefits administered by the Secretary of VA.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002) 
became law.  Generally, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  Under VCAA, VA must notify the 
claimant of information and lay or medical evidence needed to 
substantiate the claim, what portion of that information and 
evidence is her responsibility and what is VA's 
responsibility, and of VA's inability to obtain certain 
evidence.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is her 
responsibility to report for the examinations and to 
cooperate in the development of her claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2003).


The case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for her low 
back disability since the effective date 
of the award of an increased rating of 60 
percent for her back disability in April 
1997.  The veteran should also provide the 
approximate dates of any treatment 
identified.  The RO should take all 
necessary steps to obtain any pertinent 
records that are not currently part of the 
claims folder and associate them with the 
claims folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 
16 Vet. App. 370 (2002).  

3.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the nature and extent of her 
disability from her service-connected 
back disability.  The claims folder 
should be made available to and reviewed 
by the examiner(s).  All indicated tests 
and diagnostic studies should be 
performed.  The examiner(s) should state 
the current diagnoses of any disorders 
identified and should include a thorough 
and detailed discussion of the veteran's 
subjective complaints and the examiner's 
objective findings, including the 
presence or absence of symptoms such as 
pain, stiffness, and/or aching in the 
area of the spine affected by the 
identified disease or injury.  Ranges of 
motion in the thoracolumbar spine should 
be described, including flexion, 
extension, lateral bending, and rotation.  
If the examiner detects muscle spasm or 
guarding, he should comment whether such 
symptoms are severe enough to result in 
abnormal gait or abnormal spine contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  If range of motions 
is normal considering the veteran's age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the examiner(s) 
should so state.  The examiner(s) should 
also comment on the frequency and 
duration of incapacitating episodes 
(episodes of signs and symptoms that 
require bed rest prescribed by a 
physician and treatment by a physician).  
Further, the examiner(s) should comment 
on the chronicity of symptoms and whether 
or not the symptoms are constant, or 
nearly constant.  Further the examiner(s) 
should state whether the veteran is 
unable to secure and follow a 
substantially gainful occupation, and, if 
so, whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that her inability 
to secure and follow a substantially 
gainful occupation is due solely to her 
service-connected disabilities.  The 
examiner(s) should provide a full 
explanation of the rationale that is the 
basis of the conclusions expressed.

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
TDIU.  If any benefit sought on appeal 
continues to be denied, the appellant and 
her representative, if any, should be 
provided a supplemental statement of the 
case that includes a discussion of the 
evidence and the applicable laws and 
regulations considered in the RO's 
decision.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




